 

EXHIBIT 10-Q

 

Flexible 401(k) Plan

Nonstandardized Safe Harbor Adoption Agreement

--------------------------------------------------------------------------------

EMPLOYER INFORMATION

--------------------------------------------------------------------------------

Name of Adopting Employer

  

Priority Healthcare Corporation

--------------------------------------------------------------------------------

Address

  

250 Technology Park, Suite 124

--------------------------------------------------------------------------------

City

  

Lake Mary                

--------------------------------------------------------------------------------

  

State

  

FL

--------------------------------------------------------------------------------

  

Zip

  

32746

--------------------------------------------------------------------------------

Telephone

  

407-804-6700                

--------------------------------------------------------------------------------

  

Adopting Employer’s Federal Tax Identification Number

  

35-1927379        

--------------------------------------------------------------------------------

Name of Plan

  

Priority Healthcare Corporation 401(k) Profit Sharing Plan

--------------------------------------------------------------------------------

Plan Sequence Number

  

001            

--------------------------------------------------------------------------------

  

Adopting Employer’s Fiscal Year End (specify month and day)

  

12/31            

--------------------------------------------------------------------------------

  

Account Number

  

--------------------------------------------------------------------------------

Type of Business (select one):

 

¨  Sole Proprietorship             ¨  Partnership
            þ  Corporation            ¨  S Corporation             ¨  Other
(specify)                                                                  

 

--------------------------------------------------------------------------------

SECTION ONE: EFFECTIVE DATES

Complete Part A or B

--------------------------------------------------------------------------------

Part A.

  

Effective Date

    

This is the initial adoption of a profit sharing plan by the Employer.

    

The Effective Date of this Plan is                                          .

    

NOTE:  The Effective Date is usually the first day of the Plan Year in which
this Adoption Agreement is signed.

 

Part B.

  

Restatement Date

    

This is an amendment and restatement of an existing qualified plan (a Prior
Plan).

    

The Prior Plan was initially effective on 01/01/1999                .

    

The Effective Date of this restatement is 12/01/2002                .

    

NOTE:  The Effective Date is usually the first day of the Plan Year in which
this Adoption Agreement is signed.

 

--------------------------------------------------------------------------------

SECTION TWO: ELIGIBILITY

Complete Parts A and B

--------------------------------------------------------------------------------

Part A.

  

Age and Years of Eligibility Service Requirement

 

    

1.    Employer Profit Sharing Contributions

 

    

       Age Requirement. An Employee will be eligible to become a Participant in
the Plan for purposes of receiving an allocation of any Employer

       Profit Sharing Contribution made pursuant to Section Three of the
Adoption Agreement after attaining age     18     (no more than 21).

 

    

       Years of Eligibility Service Requirement. An Employee will be eligible to
become a Participant in the Plan for purposes of receiving an

       allocation of any Employer Profit Sharing Contribution made pursuant to
Section Three of the Adoption Agreement after completing     1    

       (enter 0, 1, 2 or any fraction less than 2) Years of Eligibility Service.

    

 

2.    Elective Deferrals

 

    

       Age Requirement. An Employee will be eligible to become a Contributing
Participant (and thus be eligible to make Elective Deferrals) after

       attaining age     18     (no more than 21).

    

 

       Years of Eligibility Service Requirement. An Employee will be eligible to
become a Contributing Participant in the Plan (and thus be

       eligible to make Elective Deferrals) after completing     0.25     (enter
0,1 or any fraction less than 1) Years of Eligibility Service.

    

 

3.    Matching Contributions

    

 

       Age Requirement. If Matching Contributions (or Qualified Matching
Contributions, if applicable) will be made to the Plan, a Contributing

       Participant will be eligible to receive Matching Contributions (or
Qualified Matching Contributions, if applicable) after attaining age     18    

       (no more than 21).

    

 

       Years of Eligibility Service Requirement. If Matching Contributions (or
Qualified Matching Contributions, if applicable) will be made to

       the Plan, a Contributing Participant will be eligible to receive Matching
Contributions (or Qualified Matching Contributions, if applicable)

       after completing     0.25     (enter 0, 1, 2 or any fraction less than 2)
Years of Eligibility Service.

    

 

       NOTE: If any of the age requirements in this Section Two, Part A, are
left blank, it shall be deemed there is no age requirement for such

       item. If more than one Year of Eligibility Service is selected for item 1
or item 3, the immediate 100 percent vesting schedule of Section

       Four of the Adoption Agreement will automatically apply for contributions
described in such item. If any Year of Eligibility Service

       requirement is left blank, the Years of Eligibility Service required for
such item shall be deemed to be 0. If a fraction is selected, an

       Employee will not be required to complete any specified number of Hours
of Service to receive credit for a fractional year.

 

Part B.

 

  

Universal Eligibility Criteria

    

1.    Employees Employed As of Effective Date

    

 

       Will an Employee employed as of the Effective Date of this Plan who has
not otherwise met the requirements of Part A above be considered

       to have met those requirements as of the Effective Date (select one)?

 

    

       Option 1:    ¨    Yes.

    

       Option 2:    þ    No.

    

 

       NOTE: If no option is selected, Option 2 shall be deemed to be selected.

 



--------------------------------------------------------------------------------

Page 2 of 15

 

 

    

2.

  

Exclusion of Certain Classes of Employees

         

An Employee will be eligible to become Participant in the Plan unless such
Employee is (select any that apply):

         

a.    þ    Included in a unit of Employees covered by a collective bargaining
agreement between the Employer and Employee representatives, if

              retirement benefits were the subject of good faith bargaining and
if two percent or less of the Employees who are covered pursuant to that

              agreement are professionals as defined in Section 1.410(b)-9 of
the Income Tax Regulations. For this purpose, the term “employee

              representatives” does not include any organization more than half
of whose members are Employees who are owners, officers, or executives of

              the Employer.

         

b.    ¨    A nonresident alien (within the meaning of Section 7701(b)(1)(B) of
the Code) who received no earned income (within the meaning of Section

              911(d)(2) of the Code) from the Employer which constitutes income
from sources within the United States (within the meaning of Section

              861(a)(3) of the Code).

         

c.    ¨    Employees who became Employees as the result of a transaction under
Section 410(b)(6)(C) of the Code. Such Employees will be excluded

              during the period beginning on the date of the transaction and
ending on the last day of the first Plan Year beginning after the date of the

              transaction. A transaction under Section 410(b)(6)(C) of the Code
is an asset or stock acquisition, merger, or similar transaction involving a

              change in the employer of the employees of a trade or business.

         

d.    ¨    A Leased Employee.

         

e.    ¨    A Highly Compensated Employee.

         

f.     ¨    Incorrectly determined to be other than an Employee of the Employer
(i.e., an independent contractor).

         

g.    ¨    Other (define)                                     
                                        
                                        
                                                             .

 

    

3.

  

Hours Required For Eligibility Purposes

         

a.    1000 Hours of Service (no more than 1,000) shall be required to constitute
a Year of Eligibility Service

         

b.    500  Hours of Service (no more than 500 but less than the number specified
in item 3(a), above) must be exceeded to avoid a Break in Eligibility Service

         

c.    For purposes of determining Years of Eligibility Service, an Employee
shall be given credit for Hours of Service with the following

       predecessor employer(s) (complete if applicable). Bindley Western
Industries, Inc. & Subsidiaries, but only for service as of Effective date of
plan        

         

--------------------------------------------------------------------------------

    

4.

  

Entry Dates

         

The Entry Dates for participation shall be (select one):

         

Option 1:    ¨    The first day of the Plan Year and the first day of the
seventh month of the Plan Year.

         

Option 2:    þ    Other (specify) the first day of each calendar quarter (1/1,
4/1, 7/1, 10/1)                                         
                                              .

         

NOTE: If no option is selected, Option 1 shall be deemed to be selected. Option
2 can be selected only if the eligibility requirements and Entry Dates are
coordinated such that each Employee will become a Participant in the Plan no
later than the earlier of (1) the first day of the Plan Year beginning after the
date the Employee satisfies the age and service requirements of Section 410(a)
of the Code; or (2) six months after the date the Employee satisfies such
requirements

                                                                              
                                        
                                        
                                        
                                                             

 

SECTION THREE: CONTRIBUTIONS

Complete Parts A through H

                                                                              
                                        
                                        
                                        
                                                             

 

Part A.

  

Employer Profit Sharing Contributions

    

1.

  

Contribution Formula (select one)

         

Option 1:    þ    Discretionary Formula. For each Plan Year the Employer will
contribute an amount to be determined from year to year.

         

Option 2:    ¨    Fixed Formula.              percent of the Compensation of all
Qualifying Participants under the Plan for the Plan Year.

         

Option 3:    ¨    Fixed Percent of Profits Formula. percent of the Employer’s
profits that are in excess of $                            .

         

Option 4:    ¨    Frozen Plan. This Plan is frozen                         
effective and the Employer will not make additional contributions to the Plan
after such date.

         

Option 5:    ¨    Government Contract Formula. For each Hour of Service of
covered employment under a government contract, the Employer shall contribute an
amount as described in Section 3.01(B)(3) of the Plan.

         

Option 6:    ¨    Not Applicable. The Employer will not make Employer Profit
Sharing Contributions to this Plan.

         

NOTE: If no option is selected, Option 1 shall be deemed to be selected. If
Option 5 is selected, the government contract allocation formula must be
selected in item 2 below.

 

    

2.

  

Allocation Formula (select one):

         

Option 1:    þ    Pro Rata Formula. Employer Profit Sharing Contributions shall
be allocated to the Individual Accounts of Qualifying Participants in the ratio
that each Qualifying Participant’s Compensation for the Plan Year bears to the
total Compensation of all Qualifying Participants for the Plan Year.

         

Option 2:    ¨    Flat Dollar Formula. Employer Profit Sharing Contributions
allocated to the Individual Accounts of Qualifying Participants for each Plan
Year shall be the same dollar amount for each Qualifying Participant.

         

Option 3:    ¨    Integrated Formula. Employer Profit Sharing Contributions
shall be allocated pursuant to the integrated allocation formula in Section
3.01(B)(2) of the Plan.

         

The integration level shall be (select one):

         

Suboption (a):    ¨    The Taxable Wage Base.

         

Suboption (b):    ¨    $_______________ (a dollar amount less than the Taxable
Wage Base).

         

Suboption (c):    ¨    ___________ percent (not more than 100 percent) of the
Taxable Wage Base.

         

NOTE: If no suboption is selected, Suboption (a) shall be deemed to be selected.

         

Option 4:    ¨    Government Contract Formula. Employer Profit Sharing
Contributions shall be allocated pursuant to the government contract
contribution formula selected in Part A, item 1 above.

           



--------------------------------------------------------------------------------

Page 3 of 15

 

 

   

NOTE: If no option is selected, Option 1 shall be deemed to be selected.
Notwithstanding the foregoing, if no option is selected and the government
contract contribution formula is selected in item 1 above, Option 4 will be
deemed to be selected. Option 4 cannot be selected unless the government
contract contribution formula in item 1 above applies.

   

3.

 

Qualifying Participants

       

A Participant will be a Qualifying Participant and thus entitled to share in the
Employer Profit Sharing Contribution for any Plan Year only if the Participant
is a Participant who satisfies all of the eligibility requirements in Section
Two of the Adoption Agreement regarding Employer Profit Sharing Contributions on
at least one day of such Plan Year and satisfies the following additional
conditions (select one or more):

       

Option 1:    ¨

 

No Additional Conditions.

       

Option 2:    þ

 

Hours of Service Requirement. The Participant completes at least 1000 (not more
than 1000) Hours of Service during the Plan Year. However, this condition will
be waived for the following reason(s) (select at least one):

           

þ

 

The Participant’s Death.

           

þ

 

The Participant’s Termination of Employment after having incurred a Disability.

           

þ

 

The Participant’s Termination of Employment after having reached Normal
Retirement Age.

           

¨

 

The Participant is employed on the last day of the Plan Year.

           

¨

 

This condition will not be waived.

       

Option 3:    þ

 

Last Day Requirement. The Participant is an Employee of the Employer on the last
day of the Plan Year. However, this condition will be waived for the following
reason(s) (select at least one):

           

þ

 

The Participant’s Death.

           

þ

 

The Participant’s Termination of Employment after having incurred a Disability.

           

þ

 

The Participant’s Termination of Employment after having reached Normal
Retirement Age.

           

¨      

 

The Participant’s Termination of Employment after having completed at least
_____ Hours of Service during the Plan Year.

           

¨

 

This condition will not be waived.

       

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.

   

4.

 

Contributions To Disabled Participants

       

Will a Participant who has incurred a Disability be entitled to an Employer
Profit Sharing Contribution pursuant to Section 3.01(B)(1) of the Plan (select
one)?

       

Option 1:

 

¨

 

Yes.

       

Option 2:

 

þ

 

No.

       

NOTE:  If no option is selected, Option 2 shall be deemed to be selected.

   

5.

 

One-Time Irrevocable Elections

       

May an Employee make a one-time irrevocable election, as described in Section
3.02 of the Plan, upon first becoming eligible to participate in the Plan to
have the Employer make Employer Profit Sharing Contributions to the Plan on such
Employee’s behalf (select one)?

       

Option 1:

 

¨

 

Yes.

       

Option 2:

 

þ

 

No.

       

NOTE:  If no option is selected, Option 2 shall be deemed to be selected.

Part B.

 

Elective Deferrals

   

1.

 

Authorization of Elective Deferrals

       

Will Elective Deferrals be permitted under this Plan (select one)?

       

Option 1:

 

þ

 

Yes.

       

Option 2:

 

¨

 

No.

       

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.
Complete the remainder of Section Three only if Option 1 is selected. Elective
Deferrals may commence on                                         
                                             

       

NOTE:  This date may be no earlier than the date this Adoption Agreement is
signed because Elective Deferrals cannot be made retroactively.

   

2.

 

Limits on Elective Deferrals

       

If Elective Deferrals are permitted under the Plan, a Contributing Participant
may elect under a salary reduction agreement to have his or her Compensation
reduced by an amount as described below (select one):

       

Option 1:

 

þ

 

An amount equal to a percentage of the Contributing Participant’s Compensation
from 1 percent to 80 percent in increments of _______ percent.

       

Option 2:

 

¨

 

An amount of the Contributing Participant’s Compensation not less than
$______________ and not more than $______________.

       

The amount of such reduction shall be contributed to the Plan by the Employer on
behalf of the Contributing Participant. For any taxable year, a Contributing
Participant’s Elective Deferrals shall not exceed the limit contained in Section
402(g) of the Code in effect at the beginning of such taxable year.

       

NOTE:  Unless specified otherwise in this Adoption Agreement, bonuses shall be
included in Compensation and will, therefore, be subject to a Participant’s
salary reduction agreement.

   

3.

 

Separate Deferral Election for Bonuses

       

Instead of or in addition to making Elective Deferrals through payroll
deduction, may a Contributing Participant be permitted to make a separate
deferral election to contribute to the Plan, as an Elective Deferral, part or
all of a bonus rather than receive such bonus in cash (select one)?

       

Option 1:

 

¨

 

Yes.

       

Option 2:

 

þ

 

No.

       

NOTE:  If no option is selected, Option 2 shall be deemed to be selected. A
separate deferral election made with respect to a bonus shall not be subject to
the limits described under the portion of this Adoption Agreement titled “Limits
on Elective Deferrals” unless such limits are prescribed by the Code or related
regulations.



--------------------------------------------------------------------------------

Page 4 of 15

 

 

    

4.

 

Claiming Excess Elective Deferrals

        

A Participant who claims Excess Elective Deferrals for the preceding calendar
year must submit his or her claim in writing to the Plan Administrator by
(select one):

        

Option 1:    þ    March 1.

             

Option 2:    ¨    Other (specify a date not later than April 15)
                                        
                                                                                
 .

  

.

        

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

    

5.

 

Automatic Elective Deferrals

             

a.    Authorization of Automatic Elective Deferrals

             

       If an Employee who has met the eligibility requirements set forth in
Section Two, Part B of the Adoption Agreement fails to provide the Employer

       a salary reduction agreement, will a portion of such eligible Employee’s
Compensation be automatically withheld and contributed to the Plan as an

       Elective Deferral (select one)?

        

       Option 1:    ¨    Yes.

             

       Option 2:    þ    No.

             

       NOTE: If no option is selected, Option 2 shall be deemed to be selected.
Complete the remainder of this Part B, item 5 only if Option 1 is selected.

 

        

b.    Amount of Automatic Elective Deferrals

             

       The following percentage or amount of each eligible Employee’s
Compensation will be automatically withheld and contributed to the Plan as an

       Elective Deferral (select and complete one):

        

       Option 1:    ¨    ______ Percent.

             

       Option 2:    ¨    $____________.

             

       NOTE: If no option is selected, Option 1 shall be deemed selected and
three percent of Compensation shall be deemed to be entered.

 

Part C.

  

Matching Contributions

    

1.

 

Authorization of Matching Contributions

        

Will the Employer make Matching Contributions to the Plan on behalf of a
Qualifying Contributing Participant (select one)?

        

Option 1:    þ    Yes, but only with respect to a Contributing Participant’s
Elective Deferrals.

             

Option 2:    ¨    Yes, but only with respect to a Participant’s Nondeductible
Employee Contributions.

             

Option 3:    ¨    Yes, with respect to both Elective Deferrals and Nondeductible
Employee Contributions.

             

Option 4:    ¨    No.

             

NOTE: If no option is selected, Option 4 shall be deemed to be selected.
Complete the remainder of this Part C only if Option 1, 2 or 3 is selected.

 

    

2.

 

Matching Contribution Formula

             

If the Employer will make Matching Contributions, then the amount of such
Matching Contributions made on behalf of a Qualifying Contributing

        

Participant each Plan Year shall be (select one):

        

Option 1:    ¨    An amount equal to              percent of such Contributing
Participant’s Elective Deferral (and/or Nondeductible Employee Contribution,

                            if applicable) which does not exceed             
percent of the Contributing Participant’s Compensation.

        

Option 2:    ¨    An amount equal to the sum of percent of the portion of such
Contributing Participant’s Elective Deferral (and/or

                            Nondeductible Employee Contribution, if applicable)
which does not exceed              percent of the Contributing Participant’s

                            Compensation plus              percent of the
portion of such Contributing Participant’s Elective Deferral (and/or
Nondeductible Employee

                            Contribution, if applicable) which exceeds _______
percent but does not exceed _______ percent of the Contributing Participant’s

                            Compensation.

        

Option 3:    þ    Such amount, if any, equal to that percentage of each
Contributing Participant’s Elective Deferral (and/or Nondeductible Employee

                            Contribution, if applicable) which the Employer, in
its sole discretion, determines from year to year.

        

Option 4:    ¨    Other formula (Specify an amount equal to a percentage of the
Elective Deferrals (and/or Nondeductible Employee Contribution, if

                            applicable) of each Contributing Participant
entitled thereto.)                                         
                                                                .

        

NOTE: If Option 4 is selected, the formula specified can only allow Matching
Contributions to be made with respect to a Contributing Participant’s Elective
Deferrals (and/or Nondeductible Employee Contribution, if applicable). The
proper amount of Matching Contributions may be determined either periodically
throughout the Plan Year (e.g., each payroll period) or at the end of each Plan
Year as long as the proper amount is determined in a uniform and
nondiscriminatory manner.

 

    

3.

 

Plan Year Limit on Matching Contributions

        

Notwithstanding the Matching Contribution formula specified above, no Matching
Contribution in excess of $_________________ or _______ percent of a
Contributing Participant’s Compensation will be made with respect to any
Contributing Participant for any Plan Year.

 

    

4.

 

Qualifying Contributing Participants

        

A Contributing Participant who satisfies the eligibility requirements described
in Section Two of the Adoption Agreement regarding Elective Deferrals and
Matching Contributions will be a Qualifying Contributing Participant and thus
entitled to share in Matching Contributions for any Plan Year only if the
Participant is a Contributing Participant and satisfies the following additional
conditions (select one or more):

        

Option 1:    ¨    No Additional Conditions.

             

Option 2:    þ    Hours of Service Requirement. The Contributing Participant
completes at least     1000     Hours of Service during the Plan Year.

        

                            However, this condition will be waived for the
following reason(s) (select at least one):

             

                            þ    The Contributing Participant’s Death.

             

                            þ    The Contributing Participant’s Termination of
Employment after having incurred a Disability.

             

                            þ    The Contributing Participant’s Termination of
Employment after having reached Normal Retirement Age.

             

                            ¨    The Contributing Participant is employed on the
last day of the Plan Year.

             

                            ¨    This condition will not be waived.

    

 



--------------------------------------------------------------------------------

Page 5 of 15

 

 

         

Option 3:    þ    Last Day Requirement. The Participant is an Employee of the
Employer on the last day of the Plan Year. However, this condition will be
waived for the following reason(s) (select at least one):

         

þ    The Contributing Participant’s Death.

         

þ    The Contributing Participant’s Termination of Employment after having
incurred a Disability.

         

þ    The Contributing Participant’s Termination of Employment after having
reached Normal Retirement Age.

         

¨    The Contributing Participant’s Termination of Employment after having
completed at least _______ Hours of Service during the

        Plan Year.

         

¨    This condition will not be waived.

         

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

Part D.

  

Qualified Nonelective Contributions

    

1.

  

Qualified Nonelective Contribution Formula

         

For each Plan Year, the Employer may contribute an amount to be determined from
year to year.

    

2.

  

Allocation of Qualified Nonelective Contributions

         

Allocation of Qualified Nonelective Contributions to Participants entitled
thereto shall be made (select one):

         

Option 1:    þ    In the ratio which each non-Highly Compensated Employee
Participant’s Compensation for the applicable Plan Year bears to the total
Compensation of all non-Highly Compensated Employee Participants for such Plan
Year.

         

Option 2:    ¨    In the ratio which each Participant’s Compensation for the
applicable Plan Year bears to the total Compensation of all Participants for
such Plan Year.

         

Option 3:    ¨    In the ratio which each non-Highly Compensated Employee
Participant’s Compensation not in excess of $_____________ for the applicable
Plan Year bears to the total Compensation of all non-Highly Compensated Employee
Participants not in excess of $_____________ for such Plan Year.

         

Option 4:    ¨    In an amount, determined pursuant to Section 3.09 of the Plan,
required to satisfy either the Actual Deferral Percentage test described in
Section 3.13 of the Plan, the Actual Contribution Percentage test described in
Section 3.14 of the Plan, or both.

         

Option 5:    ¨    In an amount, determined pursuant to Section 3.09 of the Plan,
required to satisfy either the Actual Deferral Percentage test described in
Notwithstanding Section 3.13 of the Plan, the Actual Contribution Percentage
test described in Section 3.14 of the Plan, or both. anything in the Plan to the
contrary, allocations will be made only to those non-Highly Compensated
Employees who are employed on the last day of the applicable Plan Year.

         

NOTE: If no option is selected, Option 5 shall be deemed to be selected.

Part E.

  

Qualified Matching Contributions

    

1.

  

Qualified Matching Contribution Formula

         

If the Employer will make Qualified Matching Contributions, then the amount of
such Qualified Matching Contributions made on behalf of a Qualifying
Contributing Participant each Plan Year shall be (select one):

         

Option 1:    ¨    An amount equal to ________ percent of such Contributing
Participant’s Elective Deferral (and/or Nondeductible Employee Contribution, if
applicable) which does not exceed _________ percent of the Contributing
Participant’s Compensation.

         

Option 2:    ¨    An amount equal to the sum of ________ percent of the portion
of such Contributing Participant’s Elective Deferral (and/or Nondeductible
Employee Contribution, if applicable) which does not exceed ________ percent of
the Contributing Participant’s Compensation plus ________ percent of the portion
of such Contributing Participant’s Elective Deferral (and/or Nondeductible
Employee Contribution, if applicable) which exceeds ________ percent but does
not exceed _______ percent of the Contributing Participant’s Compensation.

         

Option 3:    þ    Such amount, if any, as determined by the Employer in its sole
discretion, equal to that percentage of the Elective Deferrals (and/or
Nondeductible Employee Contribution, if applicable) of each Contributing
Participant entitled thereto which would be sufficient to cause the Plan to
satisfy either the Actual Deferral Percentage test (described in Section 3.13 of
the Plan) or the Actual Contribution Percentage tests (described in Section 3.14
of the Plan) for the Plan Year or both.

         

Option 4:    ¨    Other formula (Specify an amount equal to a percentage of the
Elective Deferrals (and/or Nondeductible Employee Contribution, if applicable)
of each Contributing Participant entitled thereto.)

         

NOTE: If no option is selected, Option 3 shall be deemed to be selected.

    

2.

  

Participants Entitled to Qualified Matching Contributions

         

Qualified Matching Contributions, if made to the Plan, will be made on behalf of
(select one):

         

Option 1:    þ    Each Contributing Participant who makes Elective Deferrals who
is a non-Highly Compensated Employee.

         

Option 2:    ¨    All Contributing Participants who make Elective Deferrals.

         

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

    

3.

  

Plan Year Limit on Qualified Matching Contributions

Notwithstanding the Qualified Matching Contribution formula specified above, no
Qualified Matching Contribution in excess of $____________ or________ percent of
a Contributing Participant’s Compensation will be made with respect to any
Contributing Participant for any Plan Year.

Part F.

  

Safe Harbor CODA Contributions

A Plan intending to satisfy the requirements of Sections 401(k)(12) and
401(m)(11) of the Code generally must satisfy such requirements, including the
notice requirement, for the entire Plan Year. See Notice 98-52, 1998-46 I.R.B.
16, Notice 2000-3, 2000-4 I.R.B. 413, and Rev. Proc. 2000-20, 2000-6 I.R.B. 553,
for more information.

    

1.

  

Application of Safe Harbor CODA

         

Will the safe harbor CODA provisions of Section 3.15 of the Plan apply (select
one)?

         

Option 1:    ¨    Yes.

         

Option 2:    þ    No.

         

NOTE: If no option is selected, Option 2 will be deemed to be selected. Complete
the remainder of this Part F only if Option 1 is selected. If Option 1 is
selected, the safe harbor CODA provisions of the Plan shall apply for the Plan
Year and any provisions relating to the ADP or ACP tests shall not apply.

 



--------------------------------------------------------------------------------

Page 6 of 15

 

 

   

2.

  

ADP Test Safe Harbor Contributions

        

In lieu of Basic Matching Contributions, the Employer will make the following
contributions for the Plan Year (select one):

        

Option 1:    ¨    Enhanced Matching Contributions.

                             The Employer will make Matching Contributions to
the Individual Account of each Eligible Employee in an amount equal to the sum
of

                             (i)    theEmployee’s Elective Deferrals that do not
exceed _______ percent of the Employee’s Compensation for the Plan Year, plus

                             (ii)   percent of the Employee’s Elective Deferrals
that exceed _______ percent of the Employee’s Compensation for the Plan Year and
                             that do not exceed _______ percent of the
Employee’s Compensation for the Plan Year.

        

                             NOTE: In the blank in (i) above and the second
blank in (ii) above, insert a number that is equal to or greater than three, but
less than

                             or equal to six. The first and last blanks in (ii)
must be completed so that, at any rate of Elective Deferrals, the Matching
Contribution is

                             at least equal to the Matching Contribution
receivable if the Employer were making Basic Matching Contributions, but the
rate of match

                             cannot increase as Elective Deferrals increase. For
example, if “4” is inserted in the blank in (i), (ii) need not be completed.

        

Option 2:     ¨    Safe Harbor Nonelective Contributions.

The Employer will make a Safe Harbor Nonelective Contribution to the account of
each Eligible Employee in an amount equal to ______(not less than three) percent
of the Employee’s Compensation for the Plan Year.

        

Option 3:     ¨    Not Applicable.

The Employer will make Basic Matching Contributions as described in Section 3.15
of the Plan.

   

3.

  

Recipient Plan

        

The ADP Test Safe Harbor Contributions will be made to (select one only if
Option 1 is selected for item 1 above):

        

Option 1:    ¨    This Plan.

        

Option 2:    ¨    Other plan (specify plan of the
Employer)                                     
                                        
                                                         .

        

NOTE:   If no option is selected, Option 1 shall be deemed to be selected.

   

4.

  

ACP Test Safe Harbor Matching Contributions

        

NOTE:  No additional contributions are required in order to satisfy the
requirements for a safe harbor CODA. However, if the Employer desires to make
Matching Contributions other than Basic or Enhanced Matching Contributions, then
the following must be completed.

 

For the Plan Year, the Employer will make ACP Test Safe Harbor Matching
Contributions to the Individual Account of each Eligible Employee in the amount
of (select one):

        

Option 1:    ¨    ______ percent of the Employee’s Elective Deferrals that do
not exceed six percent of the Employee’s Compensation for the Plan Year.

        

Option 2:    ¨    ______ percent of the Employee’s Elective Deferrals that do
not exceed ______ percent of the Employee’s Compensation for the PlanYear plus
______ percent of the Employee’s Elective Deferrals thereafter, but no Matching
Contributions will be made on Elective Deferrals that exceed six percent of
Compensation. NOTE:  The number inserted in the third blank cannot exceed the
number inserted in the first blank.

        

Option 3:    ¨    The Employee’s Elective Deferrals that do not exceed a
percentage of the Employee’s Compensation for the Plan Years. Such percentage is
determined by the Employer for the year but in no event can exceed four percent
of the Employee’s Compensation.

Part G.

 

Other Contributions

   

1.

  

Rollover Contributions

        

May an Employee make rollover contributions to the Plan pursuant to Section 3.03
of the Plan (select one)?

        

Option 1:    þ    Yes.

        

Option 2:    ¨    Yes, unless such Employee is part of an excluded class of
Employees.

        

Option 3:    ¨    Yes, but only after becoming a Participant.

        

Option 4:    ¨    No.

        

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.

   

2.

  

Transfer Contributions

        

May an Employee make transfer contributions to the Plan pursuant to Section 3.04
of the Plan (select one)?

        

Option 1:    þ    Yes.

        

Option 2:    ¨    Yes, unless such Employee is part of an excluded class of
Employees.

        

Option 3:    ¨    Yes, but only after becoming a Participant.

        

Option 4:    ¨    Yes, but only if the assets are exempt from the Qualified
Joint and Survivor Annuity rules as described in Section 5.13 of the Plan
(without regards to Section 5.13(E) of the Plan) thereof.

        

Option 5:    ¨    No.

        

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.

   

3.

  

Nondeductible Employee Contributions

        

May an Employee make Nondeductible Employee Contributions pursuant to Section
3.08 of the Plan (select one)?

        

Option 1:    ¨    Yes.                         If “Yes,” check here if such
contributions will be mandatory.  ¨

        

Option 2:    þ    No.

        

NOTE:  If no option is selected, Option 2 shall be deemed to be selected.

        

Nondeductible Employee Contributions may commence on
                                        
                                                                 .

   

4.

  

Participants Entitled To Receive Minimum Allocation

        

Any minimum allocation required pursuant to Section 3.01(E) of the Plan shall be
allocated to the Individual Accounts of (select one):

        

Option 1:    þ    Participants who are non-Key Employees.

        

Option 2:    ¨    All Participants.

        

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.

 



--------------------------------------------------------------------------------

Page 7 of 15

 

 

   

5.      Top-Heavy Ratio

   

 For purposes of establishing the Present Value of benefits under a defined
benefit plan to compute the top-heavy ratio as described in

 Section 7.19(B) of the Plan, any benefit shall be discounted only for mortality
and interest based on the following (select one):

   

Option 1:    þ    Not applicable because the Employer has not maintained a
defined benefit plan.

   

Option 2:    ¨    The interest rate and mortality table specified for this
purpose in the defined benefit plan.

   

Option 3:    ¨    Interest rate of _____________ percent and the following
mortality table (specify).________________________________________

   

6.      Minimum Allocation or Benefit

   

 For any Plan Year with respect to which this Plan is a Top-Heavy Plan, any
minimum allocation required pursuant to

 Section 3.01(E) of the Plan shall be made (select one):

   

Option 1:    þ    To this Plan.

   

Option 2:    ¨    To the following plan maintained by the Employer (specify name
and plan sequence number of plan).

__________________________________________________________________________________

   

Option 3:    ¨    In accordance with the method described on an attachment to
this Adoption Agreement. (Attach language describing the method

      that will be used to satisfy Section 416 of the Code. Such method must
preclude Employer discretion.)

   

NOTE:  If no option is selected, Option 1 shall be deemed to be selected.

Part H.

 

ADP and ACP Testing Alternatives

   

Current Year Testing Method

   

The testing method used for purposes of the ADP and ACP tests under this Plan
shall be (select one):

   

Option 1:    þ  Prior Year Testing Method.

   

 Initial Plan Year ADP

   

 If this is not a successor Plan, then, for the first Plan Year this Plan
permits any Participant to make Elective Deferrals, the

 ADP for Participants who are non-Highly Compensated Employees shall be (select
one):

   

 Suboption (a):    ¨    3%.

   

 Suboption (b):    ¨    Such first Plan Year’s ADP.

   

 NOTE:    If no suboption is selected, Suboption (a) shall be deemed to be
selected.

   

 Initial Plan Year ACP

   

 If this is not a successor Plan, then, for the first Plan Year this Plan
permits any Participant to make Nondeductible Employee

 Contributions, provides for Matching Contributions or both, the ACP for
Participants who are non-Highly Compensated Employees

 shall be (select one):

   

 Suboption (a):    ¨    3%.

   

 Suboption (b):    ¨    Such first Plan Year’s ACP.

   

 NOTE:    If no suboption is selected, Suboption (a) shall be deemed to be
selected.

   

Option 2:    ¨  Current Year Testing Method.

   

NOTE:    If no option is selected, Option 1 shall be deemed to be selected. If
Option 2 is selected, the current year testing method must continue to be used
unless (1) the Plan has been using the current year testing method for the
preceding five Plan Years, or, if fewer, the number of Plan Years the Plan has
been in existence; or (2) the Plan otherwise meets one of the conditions
specified in Notice 98-1 (or additional guidance issued by the Internal Revenue
Service (IRS)) for changing from the current year testing method.

 

--------------------------------------------------------------------------------

SECTION FOUR: VESTING AND FORFEITURES

Complete Parts A through G

--------------------------------------------------------------------------------

Part A.

 

Vesting Schedule For Employer Profit Sharing Contributions and Matching
Contributions

             

A Participant shall become Vested in his or her Individual Account derived from
Employer Profit Sharing Contributions and Matching Contributions, if applicable,
made pursuant to Section Three of the Adoption Agreement as follows (select one
vesting schedule for Employer Profit Sharing Contributions and one vesting
schedule for Matching Contributions, if applicable).

             

1.    Current Vesting Schedule

                                         

.

                  

 

--------------------------------------------------------------------------------

      

YEARS OF VESTING SERVICE

--------------------------------------------------------------------------------

    

VESTED PERCENTAGE

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

      

Profit Sharing

    

Option 1 ¨

    

Option 2 ¨

    

Option 3 ¨

    

Option 4 ¨

    

Option 5 þ (Complete if Chosen)

             

Matching

    

Option 1 ¨

    

Option 2 ¨

    

Option 3 ¨

    

Option 4 ¨

           

Option 5 þ (Complete if Chosen)

      

Less than One

    

0%

    

0%

    

100%

    

0%

    

    0%

    

    0%

      

1

    

0%

    

0%

    

100%

    

0%

    

  20%

    

  20%

      

2

    

0%

    

20%

    

100%

    

0%

    

  40%

    

  40%

      

3

    

0%

    

40%

    

100%

    

20%

    

  60% (not less than 20%)

    

  60% (not less than 20%)

      

4

    

0%

    

60%

    

100%

    

40%

    

  80% (not less than 40%)

    

  80% (not less than 40%)

      

5

    

100%

    

80%

    

100%

    

60%

    

100% (not less than 60%)

    

100% (not less than 60%)

      

6

    

100%

    

100%

    

100%

    

80%

    

100% (not less than 80%)

    

100% (not less than 80%)

      

7

    

100%

    

100%

    

100%

    

100%

    

100% (not less than 100%)

    

100% (not less than 100%)

NOTE:    If no option is selected, Option 3 will be deemed to be selected for
both Employer Profit Sharing Contributions and Matching Contributions.

--------------------------------------------------------------------------------

      

 



--------------------------------------------------------------------------------

Page 8 of 15

 

2.   Prior Vesting Schedule (Complete this Part A, item 2 only if the Plan has
been amended to include a less favorable vesting schedule.)

 

--------------------------------------------------------------------------------

YEARS OF VESTING   SERVICE  

       

VESTED PERCENTAGE

--------------------------------------------------------------------------------

Profit Sharing

  

Option 1  ¨

  

Option 2  ¨

  

Option 3  ¨

  

Option 4  ¨

  

Option 5  ¨ (Complete if Chosen)

   

Matching

  

Option 1  ¨

  

Option 2  ¨

  

Option 3  ¨

  

Option 4  ¨

      

Option 5  ¨ (Complete if Chosen)

Less than One

  

    0%

  

    0%

  

100%

  

    0%

  

                      %

 

                      %

1

  

    0%

  

    0%

  

100%

  

    0%

  

                      %

 

                      %

2

  

    0%

  

  20%

  

100%

  

    0%

  

                      %

 

                      %

3

  

    0%

  

  40%

  

100%

  

  20%

  

                      % (not less than 20%)

 

                      % (not less than 20%)

4

  

    0%

  

  60%

  

100%

  

  40%

  

                      % (not less than 40%)

 

                      % (not less than 40%)

5

  

100%

  

  80%

  

100%

  

  60%

  

                      % (not less than 60%)

 

                      % (not less than 60%)

6

  

100%

  

100%

  

100%

  

  80%

  

                      % (not less than 80%)

 

                      % (not less than 80%)

7

  

100%

  

100%

  

100%

  

100%

  

                      % (not less than 100%)

 

                      % (not less than 100%)

--------------------------------------------------------------------------------

Part B.

  

Top-Heavy Vesting Schedule

    

Pursuant to Section 4.01(B) of the Plan, the vesting schedule that will apply
when this Plan is a Top-Heavy Plan (unless the Plan’s regular vesting schedule
provides for more rapid vesting) shall be (select one):

    

Option 1:    ¨    6 Year Graded.

    

Option 2:    ¨    3 Year Cliff.

    

NOTE:   If no option is selected, Option 1 shall be deemed to be selected for
those contributions identified in Part A above that are subject to a graded
vesting schedule and Option 2 shall be deemed to be selected for those
contributions identified in Part A above that are subject to a cliff vesting
schedule.

Part C.

  

Hours Required For Vesting Purposes

    

1.    1000          Hours of Service (no more than 1,000) shall be required to
constitute a Year of Vesting Service.

    

2.    500            Hours of Service (no more than 500 but less than the number
specified in this Section Four, Part C, item 1, above) must be exceeded to avoid
a Break in Vesting Service.

    

3.    For purposes of determining Years of Vesting Service, an Employee shall be
given credit for Hours of Service with the following predecessor employer(s)
(complete if applicable)

Bindley Western Industries, Inc. & Subsidiaries, but only for service as of
Effective Date of plan                                        
                                             .

Part D.

  

Exclusion of Certain Years of Vesting Service

    

All of an Employee’s Years of Vesting Service with the Employer are counted to
determine the Vested percentage in the Participant’s Individual Account except

(select any that apply):

    

¨    Years of Vesting Service before the Employee reaches age 18.

    

¨    Years of Vesting Service before the Employer maintained this Plan or a
predecessor plan.

Part E.

  

Allocation of Forfeitures of Employer Profit Sharing Contributions

    

Forfeitures shall be (select one):

    

Option 1:    ¨    Allocated to the Individual Accounts of the Participants
specified below in the manner described in Section 3.01(B) of the

                            Plan (for Employer Profit Sharing Contributions).

    

 The Participants entitled to receive allocations of such Forfeitures shall be
(select one):

    

 Suboption (a):    ¨    Qualifying Participants.

    

 Suboption (b):    ¨    All Participants.

    

 NOTE:  If no suboption is selected, Suboption (a) shall be deemed to be
selected.

    

Option 2:    þ    Applied to reduce Employer Contributions.

    

NOTE:  If no option is selected, Option 2 shall be deemed to be selected.
Pursuant to Section 3.01(C) of the Plan and notwithstanding the election made
above, the Employer may first apply forfeitures to either the payment of the
Plan’s administrative expenses in accordance with Section 7.04 of the Plan or
the restoration of Participant’s Individual Accounts pursuant to Section
4.01(C)(3) of the Plan.

Part F.

  

Allocation of Forfeitures of Matching Contributions

    

Forfeitures of Matching Contributions shall be (select one):

    

Option 1:    ¨    Allocated, after all other Forfeitures under the Plan, to each
Participant’s Individual Account in the ratio which each

                            Participant’s Compensation for the Plan Year bears
to the total Compensation of all Participants for such Plan Year.

    

 The Participants entitled to receive allocations of such Forfeitures shall be
(select one):

    

 Suboption (a):    ¨    Qualifying Contributing Participants.

    

 Suboption (b):    ¨    Qualifying Participants.

    

 Suboption (c):    ¨    All Participants.

    

 NOTE:  If no suboption is selected, Suboption (a) shall be deemed to be
selected.

    

Option 2:    þ    Applied to reduce Employer Contributions.

    

NOTE:  If no option is selected, Option 2 shall be deemed to be selected.
Pursuant to Section 3.01(C) of the Plan and notwithstanding the election made
above, the Employer may first apply forfeitures to either the payment of the
Plan’s administrative expenses in accordance with Section 7.04 of the Plan or
the restoration of Participant’s Individual Accounts pursuant to Section
4.01(C)(3) of the Plan.



--------------------------------------------------------------------------------

Page 9 of 15

 

 

Part G.

 

Allocation of Forfeitures of Excess Aggregate Contributions

   

Forfeitures of Excess Aggregate Contributions shall be (select one):

   

Option 1:    ¨

 

Allocated, after all other Forfeitures under the Plan, to each Qualifying
Contributing Participant’s Matching Contribution account in the ratio which each
Qualifying Contributing Participant’s Compensation for the Plan Year bears to
the total Compensation of all Qualifying Contributing Participants for such Plan
Year. Such Forfeitures will not be allocated to the account of any Highly
Compensated Employee.

   

Option 2:    þ

 

Applied to reduce Employer Contributions.

   

NOTE:

     

If no option is selected, Option 2 shall be deemed to be selected.

--------------------------------------------------------------------------------

SECTION FIVE: DISTRIBUTIONS AND LOANS

Complete Parts A through C

--------------------------------------------------------------------------------

Part A.

 

Distributable Events (Answer each of the following items.)

   

1.

 

Termination of Employment Before Normal Retirement Age

       

May a Participant who has not reached Normal Retirement Age request a
distribution from the Plan upon Termination of Employment (select one)?

       

Option 1:

 

þ

  

Yes.

            

Option 2:

 

¨

  

No.

        

2.

 

Disability

       

May a Participant who has incurred a Disability request a distribution from the
Plan (select one)?

       

Option 1:

 

þ

  

Yes.

            

Option 2:

 

¨

  

No.

        

3.

 

Attainment of Normal Retirement Age

       

May a Participant who has attained Normal Retirement Age but has not incurred a
Termination of Employment request a distribution from the Plan (select one)?

       

Option 1:

 

þ

  

Yes.

            

Option 2:

 

¨

  

No.

        

4.

 

Attainment of Age 59½

       

May a Participant who has attained age 59½ request a distribution from the Plan
of that portion of the Participant’s Individual Account attributable to the
following types of contributions while still employed by the Employer (select
one)?

       

Employer Profit Sharing Contributions and Matching Contributions

       

Option 1:

 

þ

  

Yes.

       

Option 2:

 

¨

  

Yes, but only with respect to a Participant who is 100 percent Vested in his or
her Individual Account attributable to the type of contribution that will be
withdrawn.

       

Option 3:

 

¨

  

No.

       

Elective Deferrals

       

Option 1:

 

þ

  

Yes.

            

Option 2:

 

¨

  

No.

        

5.

 

In-Service Withdrawals of Employer Profit Sharing Contributions and Matching
Contributions

       

May a Participant request a distribution from the Plan of that portion of the
Participant’s Individual Account attributable to Employer Profit Sharing
Contributions and Matching Contributions (if applicable) pursuant to Section
5.01(A)(4) of the Plan (select one)?

       

Option 1:

 

¨

  

Yes.

            

Option 2:

 

¨

  

Yes, but only with respect to a Participant who is 100 percent Vested in his or
her Individual Account attributable to the type of contribution that will be
withdrawn.

       

Option 3:

 

¨

  

Yes, but only with respect to a Participant who has participated in the Plan for
     or more years and attained age     .

       

Option 4:

 

¨

  

Yes, but only with respect to a Participant who is 100 percent Vested and has
participated in the Plan for      or more years and attained age     .

       

Option 5:

 

þ

  

No.

            

If Options 1 through Option 4 are selected, will such In-Service withdrawals be
permitted only on account of hardship pursuant to Section 5.01(A)(5) of the Plan
(select one)?    ¨  Yes    ¨  No

       

If “Yes” is selected, the definition of hardship ¨ will ¨ will not be limited to
the safe harbor definition provided in Section 5.01(A)(6)(b) of the Plan.

   

6.

 

Withdrawals of Rollover Contributions

       

May an Employee request a distribution of his or her rollover contributions at
any time?

       

Option 1:

 

¨

  

Yes.

            

Option 2:

 

þ

  

No.

        

7.

 

Withdrawals of Transfer Contributions

       

May an Employee request a distribution of his or her transfer contributions at
any time?

       

Option 1:

 

¨

  

Yes.

            

Option 2:

 

þ

  

No.

    

 



--------------------------------------------------------------------------------

Page 10 of 15

 

 

   

8.

 

Hardship Withdrawals of Elective Deferrals

       

May a Participant request a distribution of his or her Elective Deferrals on
account of hardship pursuant to Section 5.01(A)(6) of the Plan?

       

Option 1:

 

þ

  

Yes.

       

Option 2:

 

¨

  

No.

   

9.

 

Loans

       

May a Participant request a loan pursuant to Section 5.19 of the Plan?

       

Option 1:

 

þ

  

Yes.

       

Option 2:

 

¨

  

No.

   

NOTE: If no option is selected for items 1 through 8, Option 1 shall be deemed
to be selected for such items. If no option is selected for item 9, Option 2
shall be deemed to be selected.

Part B.

 

Form of Distribution (Answer each of the following items.)

   

1.

 

Lump Sum

       

May a Participant request a distribution of the Vested portion of his or her
Individual Account in a lump sum, subject to Section 5.02(C) of the Plan (select
one)?

       

Option 1:

 

þ

  

Yes.

       

Option 2:

 

¨

  

No.

   

2.

 

Installment Payments

       

May a Participant request a distribution of the Vested portion of his or her
Individual Account over a period not to exceed the life expectancy of the
Participant or the joint and last survivor life expectancy of the Participant
and his or her designated Beneficiary, subject to Section 5.02(C) of the Plan
(select one)?

       

Option 1:

 

þ

  

Yes.

       

Option 2:

 

¨

  

No.

   

3.

 

Annuity Contracts

       

May a Participant apply the Vested portion of his or her Individual Account
toward the purchase of an annuity contract, subject to Section 5.02(C) of the
Plan (select one)?

       

Option 1:

 

¨

  

Yes.

       

Option 2:

 

þ

  

No.

   

4.

 

Involuntary Cashouts

       

An Eligible Rollover Distribution that exceeds $1,000 but does not exceed $5,000
will be paid in the following manner pursuant to Sections 5.02 and 5.04 of the
Plan (select one):

       

Option 1:

 

þ

  

a single sum.

       

Option 2:

 

¨

  

a Direct Rollover to an individual retirement account.

   

NOTE: Option 1 must be selected for at least one of items one through three in
Part B above. If neither option is selected for items one through three in Part
B above, Option 1 shall be deemed to have been selected for such item. If item
four is not completed, Option 2 shall be deemed to have been selected for such
item. If this Plan is restating a Prior Plan, the forms of distribution under
this Plan must generally be at least as favorable as under the Prior Plan.

Part C.

 

Retirement Equity Act Safe Harbor

   

Will the safe harbor provisions of Section 5.13(E) of the Plan apply (select
one)?

   

Option 1:

 

þ

 

Yes.

        

Option 2:

 

¨

 

No.

        

Survivor Annuity Percentage (Complete only if Option 2 is selected.)

The survivor annuity portion of the Qualified Joint and Survivor Annuity shall
be a percentage equal to          percent (at least 50 percent but no more than
100 percent) of the amount paid to the Participant prior to his or her death.

   

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

NOTE: Section 411(d)(6) of the Code prohibits the elimination of protected
benefits. In general, protected benefits include the timing of payout options.
If the Plan is restating a Prior Plan that permitted a distribution option
described above that involves the timing of a distribution, the selections must
generally be at least as favorable as under the Prior Plan. Forms of
distributions may be eliminated under certain conditions, but generally only
after advance notice has been given to Participants as described in the Basic
Plan Document.

--------------------------------------------------------------------------------

SECTION SIX: DEFINITIONS

Complete Parts A through O

--------------------------------------------------------------------------------

Part A.

 

Plan Year Means

   

Option 1:

 

¨

 

The 12-consecutive month period which coincides with the Adopting Employer’s
Fiscal Year.

   

Option 2:

 

þ

 

The calendar year.

   

Option 3:

 

¨

 

Other 12-consecutive month period. (Specify a 12-consecutive month period
selected in a uniform and nondiscriminatory manner.)

       

 

--------------------------------------------------------------------------------

   

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

If the initial Plan Year is less than 12 months (a short Plan Year) specify such
Plan Year’s beginning and ending dates

   

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Page 11 of 15

 

 

Part B.

  

Limitation Year Means

    

Option 1:    þ    The Plan Year.

    

Option 2:    ¨    The calendar year.

    

Option 3:    ¨    Other 12-consecutive month period. (Specify a 12-consecutive
month period selected in a uniform and nondiscriminatory manner.)

    

                                                                              
                                        
                                        
                                                                             .

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part C.

  

Hours of Service Equivalencies

    

Service will be determined on the basis of (select one):

    

Option 1:    þ    Actual hours for which an Employee is paid or entitled to
payment.

    

Option 2:    ¨    Days worked. An Employee will be credited with 10 Hours of
Service if under the definition of Hours of Service such Employee would be

                            credited with at least one Hour of Service during
the day.

    

Option 3:    ¨    Weeks worked. An Employee will be credited with 45 Hours of
Service if under the definition of Hours of Service such Employee would

                            be credited with at least one Hour of Service during
the week.

    

Option 4:    ¨    Semi-Monthly payroll periods worked. An Employee will be
credited with 95 Hours of Service if under the definition of Hours of Service

                            such Employee would be credited with at least one
Hour of Service during the semi-monthly payroll period.

    

Option 5:    ¨    Months worked. An Employee will be credited with 190 Hours of
Service if under the definition of Hours of Service such Employee would

                            be credited with at least one Hour of Service during
the month.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected. This
Section Six, Part C will not apply if the elapsed time method of Section Six,

    

Part D is selected.

 

Part D.

  

Elapsed Time Method

    

In lieu of tracking Hours of Service of Employees, will the elapsed time method
described under the definition of Hours of Service be used (select one)?

    

Option 1:    þ    No.

    

Option 2:    ¨    Yes.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part E.

  

General Definition of Compensation

    

Compensation will mean all of each Participant’s (select one):

    

Option 1:    þ    W-2 wages.

    

Option 2:    ¨    Section 3401(a) wages.

    

Option 3:    ¨    415 safe-harbor compensation.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part F.

  

Determination Period

    

Compensation shall be determined over the following applicable period (select
one):

    

Option 1:    þ    The Plan Year.

    

Option 2:    ¨    The calendar year ending with or within the Plan Year.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part G.

  

Elective Deferrals and Compensation

    

Compensation shall include Employer Contributions made pursuant to a salary
reduction agreement which are not includible in the gross income of the

    

Employee under Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B) and 403(b) of
the Code (select one):

    

Option 1:    þ    Yes.

    

Option 2:    ¨    No.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part H.

  

Pre-Entry Date Compensation

    

Unless a different definition of Compensation is required by either the Code or
ERISA, for the Plan Year in which an Employee enters the Plan, the
Employee’s Compensation which shall be taken into account for purposes of the
Plan shall be (select one):

    

Option 1:    þ    The Employee’s Compensation only from the Entry Date,
applicable to the particular type of contribution, on which the Employee became

                            a Participant in the Plan.

    

Option 2:    ¨    The Employee’s Compensation for the whole of such Plan Year.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

 

Part I.

  

Exclusions From Compensation

    

Compensation shall not include the following (select any that apply).

    

¨    Bonuses

 

¨    Commissions

    

¨    Overtime

 

þ    Other (specify) Income derived from exercise of stock options;

any benefit not included in taxable income for
year                                        .

    

NOTE: No exclusions from Compensation are permitted if the integrated allocation
formula in Section Three, Part A is selected.

 

Part J.

  

Normal Retirement Age

    

The Normal Retirement Age under the Plan shall be (select and complete one):

    

Option 1:    þ    Age     65     (not to exceed 65 or such later age as may be
allowed under Section 411(a)(8) of the Code).

    

Option 2:    ¨    The later of age ________ (not to exceed 65 or such later age
as may be allowed under Section 411(a)(8) of the Code) or the ________

                            (not to exceed fifth) anniversary of the first day
of the first Plan Year in which the Participant commenced participation in the
Plan.

    

NOTE: If no option is selected, the Normal Retirement Age shall be deemed to be
age 59½.



--------------------------------------------------------------------------------

Page 12 of 15

 

 

Part K.

  

Early Retirement Age

    

The Early Retirement Age under the Plan shall be (select one):

    

Option 1:    þ    An Early Retirement Age is not applicable under the Plan.

    

Option 2:    ¨    A Participant satisfies the Plan’s Early Retirement Age
conditions by attaining age ______ and completing ______ Years of Vesting
Service.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

Part L.

  

Valuation Date

    

The Plan Valuation Date shall be (select one):

    

Option 1:    ¨    Daily.

    

Option 2:    þ    The last day of the Plan Year and each other date designated
by the Plan Administrator which is selected in a uniform and nondiscriminatory
manner.

    

Option 3:    ¨    The last day of each Plan quarter.

    

Option 4:    ¨    The last day of each month.

    

Option 5:    ¨    Other (Specify one or more dates that are selected in a
uniform and nondiscriminatory manner, including the last day of the Plan Year.)

                                                                              
                                        
                                        
                                            .

    

NOTE: If no option is selected, Option 2 shall be deemed to be selected.

Part M.

  

Highly Compensated Employee

    

1.

  

Top Paid Group Election

         

For purposes of determining who is a Highly Compensated Employee under the Plan,
the top paid group election shall apply (select one).

         

Option 1:    ¨    Yes.

         

Option 2:    þ    No.

         

NOTE: If no option is selected, Option 2 shall be deemed to be selected.

    

2.

  

Calendar Year Data Election:

         

For purposes of determining who is a Highly Compensated Employee (other than a
five percent owner) under the Plan, the calendar year data election shall apply
(select one).

         

Option 1:    ¨    Yes.

         

Option 2:    þ    No.

         

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

Part N.

  

Disability

    

For purposes of this Plan, Disability shall mean (select one):

    

Option 1:    þ    The inability to engage in any substantial, gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

    

Option 2:    ¨    The inability to engage in any substantial, gainful activity
in the Employee’s trade or profession for which the Employee is best qualified
through training or experience.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected

Part O.

  

Eligibility Computation Period

    

An Employee’s Eligibility Computation Periods subsequent to his or her initial
Eligibility Computation Period shall be (select one):

    

Option 1:    þ    The 12 consecutive month periods commencing on the
anniversaries of his or her Employment Commencement Date.

    

Option 2:    ¨    The Plan Year commencing with the Plan Year beginning during
his or her initial Eligibility Computation Period.

    

NOTE: If no option is selected, Option 1 shall be deemed to be selected.

--------------------------------------------------------------------------------

SECTION SEVEN: MISCELLANEOUS

Complete Parts A and B

--------------------------------------------------------------------------------

Part A.

  

Participant Direction

    

Will Participants be responsible for directing the investment of their Plan
assets pursuant to Section 7.22(B) of the Plan (select one)?

    

Option 1:    þ    Yes.

    

Option 2:    ¨    No.

Part B.

  

Permissible Investments

    

The assets of the Plan shall be invested only in those investments described
below (to be completed by the Prototype Sponsor):

    

Those investments made available to the Plan by the Prototype Sponsor and as
selected by the Employer from time to time.

                                                                              
                                        
                                        
                                                             

                                                                              
                                        
                                        
                                                             

    

NOTE: If no option is selected for Part A above, Option 1 shall be deemed to be
selected.

--------------------------------------------------------------------------------

SECTION EIGHT: TRUSTEE AND CUSTODIAN

Complete Parts A and B (as applicable)

--------------------------------------------------------------------------------

Part A.

  

Custodian

(This Part A must be completed unless a Trustee is named in Part B, below.)

    

Financial Organization                                      
                                        
                                        
                                                                    

    

Address                                    
                                        
                                        
                                        
                                                  

    

Signature                                    
                                        
                                        
                                        
                                                 

    

Type Name                                       
                                        
                     Title                 
                                                                               
 

 



--------------------------------------------------------------------------------

Page 13 of 15

 

 

Part B.

  

Trustee (This Part B must generally be completed unless the Plan covers one or
more Self-Employed Individuals or satisfies another exception under Section
403(b) of ERISA. Select one.)

                                       

Option 1:    þ    Financial Organization as Trustee

                                       

Option 2:    ¨    Individual Trustee(s)

                                       

The Trustee of this Plan shall be a:    þ Directed Trustee     ¨ Discretionary
Trustee

                                       

Name of Trustee Delaware Management Trust
Company                                      
                                        
                                                     

                                       

Address 2005 Market Street, Philadelphia, PA
19103                                       
                                                                                
                    

                                       

Telephone 800-362-7500                                      
                                                                                
                                                                

                                       

Signature                                    
                                                                                
                                                                          
Title Trust Officer            

    

Name of Trustee                                     
                                        
                                        
                                        
                                                              

    

Address                                    
                                        
                                        
                                        
                                                                             

    

Telephone                                    
                                        
                                        
                                        
                                                                         

    

Signature                                    
                                        
                                        
                                        
                                  Title                                 

    

Name of Trustee                                       
                                        
                                        
                                        
                                                            

    

Address                                    
                                        
                                        
                                        
                                                                             

    

Telephone                                    
                                        
                                        
                                        
                                                                         

    

Signature                                    
                                        
                                        
                                        
                               Title                                     

    

Name of Trustee                                       
                                        
                                        
                                        
                                                            

    

Address                                    
                                        
                                        
                                        
                                                                             

    

Telephone                                    
                                        
                                        
                                        
                                                                         

    

Signature                                    
                                        
                                        
                                        
                               Title                                     

SECTION NINE:EMPLOYER SIGNATURE

Important: Please read before signing

Prototype Sponsor

                                  

Name of Prototype Sponsor Retirement Financial Services,
Inc.                                        
                                        
                                        
                                                 

Address 2005 Market Street, 5th Floor, Philadelphia, PA
19103                                       
                                        
                                        
                                                   

Telephone 800-362-7500                                 
                                        
                                        
                                        
                                        
                                             

¨

  

Check here and provide the applicable information below if someone other than
the Adopting Employer will be the Plan Administrator.

    

Name of Plan Administrator                              
                                        
                                        
                                                     

    

Address                                    
                                        
                                        
                                        
                                                                       

    

City                                    
                                        
                                        
                                        
                                             State            Zip              

              

Telephone                                    
                                        
                                        
                                        
                                                                    

    

Signature of Plan Administrator                                      
                                        
                                        
                                          Date Signed                

         

Type Name                                       
                                        
                                        
                                        
                                                               

þ

  

Check here if there is an attachment(s) that applies to this Plan(If the box is
checked, please describe the attachment(s) below.)

    

EGTRRA Amendment                                       
                                        
                                        
                                        
                                                  

I am an authorized representative of the Adopting Employer named above and I
state the following:

1.

  

I acknowledge that I have relied upon my own advisors regarding the completion
of this Adoption Agreement and the legal tax implications of adopting this Plan;

2.

  

I understand that my failure to properly complete this Adoption Agreement may
result in disqualification of the Plan;

3.

  

I understand that the Prototype Sponsor will inform me of any amendments made to
the Plan and will notify me should it discontinue or abandon the Plan; and

4.

  

I have received a copy of this Adoption Agreement, the corresponding Basic Plan
Document and, if applicable, any separate trust agreement used in lieu of the
trust agreement contained in the Basic Plan Document.

Signature of Adopting Employer   /s/ Stephen
Saft                                        
                                        
                                      Date  Signed  11-27-02        

                   

Type Name  Stephen Saft                                        
                                        
                                        
                                        
          Title  CFO                    

         

NOTE: The Adopting Employer may rely on an opinion letter issued by the Internal
Revenue Service as evidence that the Plan is qualified under Section 401 of the
Code only to the extent provided in Announcement 2001-77, 2001-30 I.R.B.The
Employer may not rely on the opinion letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
opinion letter issued with respect to the Plan and in Announcement 2001-77. In
order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.This Adoption
Agreement may be used only in conjunction with Basic Plan Document #01. The
signature of the Adopting Employer in this Section Nine shall apply to Section
10 of this Adoption Agreement if the Employer is restating its Plan to comply
with Revenue Procedure 2000-20.



--------------------------------------------------------------------------------

Page 14 of 15

 

 

SECTION TEN: REMEDIAL AMENDMENT PERIOD PLAN ADMINISTRATION

Complete Section 10 only if the Plan is being restated to comply with GUST

 

Part A.

  

Highly Compensated Employee

 

                                                                          

1.    Top Paid Group. For purposes of determining who was a Highly Compensated
Employee, did the Employer make the top-paid group election for the

       following Plan Years?

    

       1997    ¨    Yes    ¨    No    þ    Not
Applicable                                2001    ¨    Yes    þ    No    ¨    Not
Applicable

    

       1998    ¨    Yes    ¨    No    þ    Not
Applicable                                2002    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       1999    ¨    Yes    þ    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       2000    ¨    Yes    þ    No    ¨    Not
Applicable                                2004    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       NOTE: If a box is not selected for a year, “No” shall be deemed to be
selected for such year.

 

    

2.    Calendar Year Data Election. For purposes of determining who was a Highly
Compensated Employee (other than as a five-percent owner) did the

       Employer make a calendar year data election for the following Plan Years?

    

       1997    ¨    Yes    ¨    No    þ    Not
Applicable                                2001    ¨    Yes    þ    No    ¨    Not
Applicable

    

       1998    ¨    Yes    ¨    No    þ    Not
Applicable                                2002    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       1999    ¨    Yes    þ    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       2000    ¨    Yes    þ    No    ¨    Not
Applicable                                2004    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       NOTE: If a box is not selected for a year, “Yes” shall be deemed to be
selected for such year.

 

Part B.

  

ADP/ACP Testing

 

                                                                          

1.    Prior Year Testing and ADP Test. For purposes of performing the ADP test,
did the Employer apply the prior year testing rules for the following Plan

       Years?

    

       1997    ¨    Yes    ¨    No    þ    Not
Applicable                                2001    þ    Yes    ¨    No    ¨    Not
Applicable

    

       1998    ¨    Yes    ¨    No    þ    Not
Applicable                                2002    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       1999    þ    Yes    ¨    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       2000    þ    Yes    ¨    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       NOTE: If a box is not selected for a year, “Yes” shall be deemed to be
selected for such year.

 

    

2.    Initial Plan Year ADP. If this was not a successor Plan, then, for the
first Plan Year this Plan permitted any Participant to make Elective Deferrals,
the

       ADP used in the ADP test for Participants who were not Highly Compensated
Employees was such first Plan Year’s ADP.

    

       ¨    Yes    þ    No

                                                                          

       NOTE: Select “No” if “No” was selected in item 1 above with respect to
the first Plan Year Elective Deferrals were permitted under this Plan. If a box
is

       not selected, “No” shall be deemed to be selected.

 

    

3.    Prior Year Testing and ACP Test. For purposes of performing the ACP test,
did the Employer apply the prior year testing rules for the following Plan

    

       Years?

                                                                          

       1997    ¨    Yes    ¨    No    þ    Not
Applicable                                2001    þ    Yes    ¨    No    ¨    Not
Applicable

    

       1998    ¨    Yes    ¨    No    þ    Not
Applicable                                2002    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       1999    þ    Yes    ¨    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       2000    þ    Yes    ¨    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       NOTE: If a box is not selected for a year under either 1 or 3 above,
“Yes” will be deemed to be selected for such year.

 

    

4.    Initial Plan Year ACP. If this was not a successor Plan, then, for the
first Plan Year this Plan permitted any Participant to make Nondeductible
Employee

       Contributions, provided for Matching Contributions or both, the ACP used
in the ACP test for Participants who were not Highly Compensated Employees

       was such first Plan Year’s ACP.

    

       ¨    Yes    þ    No

                                                                          

       NOTE: Select “No” if “No” was selected in item 3 above with respect to
the first Plan Year Nondeductible Employee Contributions and/or Matching

       Contributions were permitted. If a box is not selected, “No” shall be
deemed to be selected.

 

Part C.

  

401(k) Safe Harbor Rules

 

                                                                          

1.    Application of Rules. Did the Employer apply the 401(k) safe harbor rules
for the following Plan Years?

    

       1999    ¨    Yes    þ    No    ¨    Not
Applicable                                2002    ¨    Yes    þ    No    ¨    Not
Applicable

    

       2000    ¨    Yes    þ    No    ¨    Not
Applicable                                2003    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       2001    ¨    Yes    þ    No    ¨    Not
Applicable                                2004    ¨    Yes    ¨    No    ¨    Not
Applicable

    

       NOTE: If a box is not selected for a year, “No” shall be deemed to be
selected for such year.

 



--------------------------------------------------------------------------------

Page 15 of 15

 

 

    

2.

  

Safe Harbor Contribution. If “Yes” is selected for one or more of the years
described above, which safe harbor contribution did the Employer make for each
of the following Plan Years?

         

1999

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

         

2000

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

         

2001

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

         

2002

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

         

2003

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

         

2004

  

Option 1:    ¨    Nonelective Contribution.

              

Option 2:    ¨    Basic Matching Contribution.

              

Option 3:    ¨    Enhanced Matching Contribution (describe)
                                        
                                                                          .

 

         

NOTE: If no option is selected for a year, Option 2 shall be deemed to be
selected for such year.

 

Part D.

  

Required Minimum Distribution

    

1.

  

Required Beginning Date. Effective the first day of the     1999     (enter
year) Plan Year, the definition of Required Beginning Date with respect to this
Plan was amended to (select one):

         

Option 1:    ¨    the April 1 of the calendar year following the calendar year
in which a Participant attains age 70½.

         

Option 2:    ¨    the April 1 of the calendar year following the calendar year
in which a Participant attains age 70½, except that distributions to a

                            Participant (other than a five-percent owner) with
respect to benefits accrued after the later of the adoption or effective date of
this

                            amendment to the Plan must commence by the later of
the April 1 of the calendar year following the calendar year in which the

                            Participant attains age 70½ or retires.

         

Option 3:    þ    the later of the April 1 of the calendar year following the
calendar year in which the Participant attains age 70½ or retires except that

                            distributions to a five-percent owner must commence
by the April 1 of the calendar year following the calendar year in which the

                            Participant attains age 70½.

 

         

NOTE: If no Option is selected, Option 3 shall be deemed to be selected. If
Option 3 is selected, complete item 2 below. If either item 1 or item 2 above is
selected, skip item 2 below and proceed to Part E below.

 

    

2.

  

Transition Rules. To facilitate the amendment to the definition of Required
Beginning Date, one or more of the following options must be selected if Option
3, item 1, above was selected. Option 3, below, must be selected to the extent
that there would have been an elimination of a preretirement are 70½
distribution option for Employees older than those listed in item 1 above.

         

Option 1:    þ    Any Participant who attained age 70½ in years after 1995 was
permitted to defer distributions until the calendar year following the

                            calendar year in which the Participant retired.

         

Option 2:    þ    Any Participant attaining age 70½ in years prior to 1997 was
permitted to stop distributions and recommence by the April 1 of the

                            calendar year following the year in which the
Participant retires. With respect to such Participants, there is (select one):

                            Suboption (a):    þ    a new annuity starting date
upon recommencement, or

                            Suboption (b):    ¨    no new annuity starting date
upon recommencement.

         

Option 3:    þ    The preretirement age 70½ distribution option was only
eliminated with respect to Employees who reached age 70½ in or after a

                            calendar year that begins after the later of
December 31, 1998, or the adoption date of this amendment.

 

         

NOTE: If no option is selected, Options 1, 2 and 3 shall be deemed to be
selected. If Option 2 is selected or deemed selected and neither Suboption (a)
nor Suboption (b) is selected, Suboption (b) shall be deemed to be selected.

 

    

3.




  

Calculations. For purposes of determining a Participant’s required minimum
distribution, in what calendar year did the Employer adopt the 2001 proposed
regulations under Section 401(a)(9) of the Code?

¨ 2001    þ 2002    ¨ Not Applicable

 

         

NOTE: If a box is not selected under item 3 above, 2001 shall be deemed to be
selected.

 

Part E.




  

Annual Additions Testing

The 1.0 test described in Section 415(e) of the Code did not apply for Plan
Years beginning on or after January 1, 2000. In addition, the Plan did not apply
the rule requiring adjustment of the $30,000 annual additions limit to
one-fourth of the defined benefit limit for Plan Years beginning after January
1, 1995.

 

Part F.




  

Family Aggregation

The family aggregation rules with respect to coverage and nondiscrimination
tests and allocations of Employer Contributions to the Plan did not apply for
Plan Years beginning on or after January 1, 1997.

 

Part G.

  

Compensation

The definition of Compensation with respect to annual additions testing under
Section 415 of the Code was amended to gross Compensation for Plan Years
beginning on or after January 1, 1998.